In an action by the purchaser to compel the specific performance of a contract for the sale of real property, the appeal is from so much of an order as grants summary judgment dismissing the complaint, and from the judgment entered thereon. The contract provides that it may not be modified or changed orally and that time is of the essence as to the performance of each and every term. Appellant contends that the time of payment was extended by oral agreement between him and the respondents’ attorney. Order, insofar as appeal is taken, and judgment unanimously affirmed, with $10 costs and disbursements. No opinion.
Present—Nolan, P. J., Beldoek, Murphy, Ughetta and Kleinfeld, JJ.